Exhibit 10.2

 

 

RESTORATION HARDWARE, INC.
AUTOMATIC OPTION GRANT PROGRAM
NOTICE OF GRANT OF STOCK OPTION

 

 

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of Common Stock of Restoration Hardware, Inc. (the “Corporation”):

 

Optionee:

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

 

 

Exercise Price:

 

$

 

 

 

 

 

 

Number of Option Shares:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

 

 

Type of Option:

 

Non-Statutory Option

 

 

Exercise Schedule:  The Option shall be immediately exercisable for any or all
of the Option Shares, provided, however, that, prior to the vesting of shares
purchased under the Option, such unvested shares shall be subject to repurchase
by the Corporation at the Exercise Price upon Optionee’s cessation of Service. 
The Option Shares, or shares purchased under the Option, shall vest, and the
repurchase right of the Corporation shall lapse, for thirty-three and one-third
percent (33 1/3%) of the Option Shares or shares purchased under the Option upon
Optionee’s completion of each of the three (3) years of Service measured from
and after the Vesting Commencement Date, with the first such installment to
become vested on the first anniversary of the Vesting Commencement Date.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Restoration Hardware, Inc. 1998 Stock Incentive
Plan Amended and Restated on October 9, 2002 (the “Plan”) and more specifically
the terms of the Automatic Option Grant Program under the Plan.  Optionee
further agrees to be bound by the terms of the Plan, the terms of the Option as
set forth in the Stock Option Agreement attached hereto as Exhibit A and, if
applicable, the terms of the Early Exercise Stock Purchase Agreement attached
hereto as Exhibit B.  A copy of the Plan is available upon request made to the
Secretary of the Corporation at the Corporation’s principal offices.

 

1

--------------------------------------------------------------------------------


 

No Service Contract.  Nothing in this notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation or of Optionee, which rights
are hereby expressly reserved by each, to terminate Optionee’s Service at any
time, provided such termination is otherwise allowable under the law.

 

Definitions.  All capitalized terms in this notice shall have the meaning
assigned to them in this notice or in the attached Stock Option Agreement.

 

DATED:                                      , 200 

 

 

RESTORATION HARDWARE, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

 

 

ATTACHMENTS

Exhibit A - Stock Option Agreement
Exhibit B - Early Exercise Stock Purchase Agreement

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTORATION HARDWARE, INC.
STOCK OPTION AGREEMENT

 

 

RECITALS

 


A.           THE BOARD HAS ADOPTED THE PLAN FOR THE PURPOSE OF RETAINING THE
SERVICES OF SELECTED EMPLOYEES, NON-EMPLOYEE MEMBERS OF THE BOARD OR OF THE
BOARD OF DIRECTORS OF ANY PARENT OR SUBSIDIARY AND CONSULTANTS AND OTHER
INDEPENDENT ADVISORS WHO PROVIDE SERVICES TO THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY).


 


B.             OPTIONEE IS TO RENDER VALUABLE SERVICES TO THE CORPORATION, AND
THIS AGREEMENT IS EXECUTED PURSUANT TO, AND IS INTENDED TO CARRY OUT THE
PURPOSES OF, THE PLAN IN CONNECTION WITH THE CORPORATION’S GRANT OF AN OPTION TO
OPTIONEE.


 


C.             ALL CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE MEANINGS
ASSIGNED TO THEM IN THE ATTACHED APPENDIX.


 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.               GRANT OF OPTION.  THE CORPORATION HEREBY GRANTS TO OPTIONEE, AS
OF THE GRANT DATE, AN OPTION TO PURCHASE UP TO THE NUMBER OF OPTION SHARES
SPECIFIED IN THE GRANT NOTICE.  THE OPTION SHARES SHALL BE PURCHASABLE FROM TIME
TO TIME DURING THE OPTION TERM SPECIFIED IN PARAGRAPH 2 BELOW AT THE EXERCISE
PRICE.


 


2.               OPTION TERM.  THIS OPTION SHALL HAVE A MAXIMUM TERM OF TEN (10)
YEARS MEASURED FROM THE GRANT DATE AND SHALL ACCORDINGLY EXPIRE AT THE CLOSE OF
BUSINESS ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED IN ACCORDANCE WITH
PARAGRAPH 5 OR 6 BELOW.


 


3.               LIMITED TRANSFERABILITY.  THIS OPTION SHALL BE NEITHER
TRANSFERABLE NOR ASSIGNABLE BY OPTIONEE OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION FOLLOWING OPTIONEE’S DEATH AND MAY BE EXERCISED, DURING
OPTIONEE’S LIFETIME, ONLY BY OPTIONEE.  HOWEVER, BECAUSE THIS OPTION IS
DESIGNATED A NON-STATUTORY OPTION IN THE GRANT NOTICE, THIS OPTION MAY, IN
CONNECTION WITH THE OPTIONEE’S ESTATE PLAN, BE ASSIGNED IN WHOLE OR IN PART
DURING OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF THE OPTIONEE’S IMMEDIATE
FAMILY OR TO A TRUST ESTABLISHED FOR THE EXCLUSIVE BENEFIT OF THE OPTIONEE
AND/OR ONE OR MORE SUCH FAMILY MEMBERS.  THE ASSIGNED PORTION SHALL BE
EXERCISABLE ONLY BY THE PERSON OR PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN
THE OPTION PURSUANT TO SUCH ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED
PORTION SHALL BE THE SAME AS THOSE IN EFFECT FOR THIS OPTION IMMEDIATELY PRIOR
TO SUCH ASSIGNMENT.


 


4.               DATE OF EXERCISE.  THIS OPTION SHALL BE IMMEDIATELY EXERCISABLE
FOR ANY OR ALL OF THE OPTION SHARES AS SPECIFIED IN THE GRANT NOTICE.  AS THE
OPTION IS EXERCISED, ANY UNEXERCISED PORTION OF THE OPTION SHALL REMAIN
EXERCISABLE UNTIL THE EXPIRATION DATE OR SOONER TERMINATION OF THE OPTION TERM
UNDER PARAGRAPH 5 OR 6 BELOW.

 

1

--------------------------------------------------------------------------------


 


5.               CESSATION OF SERVICE.  THE OPTION TERM SPECIFIED IN PARAGRAPH 2
ABOVE SHALL TERMINATE (AND THIS OPTION SHALL CEASE TO BE OUTSTANDING) PRIOR TO
THE EXPIRATION DATE SHOULD ANY OF THE FOLLOWING PROVISIONS BECOME APPLICABLE:


 


(A) SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE FOR ANY REASON WHILE THIS OPTION
IS OUTSTANDING, THEN THE PERIOD FOR EXERCISING THIS OPTION SHALL BE REDUCED TO A
TWELVE (12)-MONTH PERIOD COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE,
BUT IN NO EVENT SHALL THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE
EXPIRATION DATE.


 


(B) SHOULD OPTIONEE CEASE SERVICE BY REASON OF DEATH WHILE THIS OPTION IS
OUTSTANDING, THEN ALL SHARES AT THE TIME SUBJECT TO THE OPTION SHALL IMMEDIATELY
VEST SO THAT THE PERSONAL REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON OR
PERSONS TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN
ACCORDANCE WITH THE LAWS OF INHERITANCE SHALL HAVE THE RIGHT TO EXERCISE THIS
OPTION FOR ANY OR ALL OF THE OPTION SHARES AS FULLY VESTED SHARES OF COMMON
STOCK.  SUCH RIGHT SHALL LAPSE, AND THIS OPTION SHALL CEASE TO BE OUTSTANDING,
UPON THE EARLIER OF (I) THE EXPIRATION OF THE TWELVE (12)-MONTH PERIOD MEASURED
FROM THE DATE OF OPTIONEE’S DEATH OR (II) THE EXPIRATION DATE.


 


(C) SHOULD OPTIONEE CEASE SERVICE BY REASON OF PERMANENT DISABILITY WHILE THIS
OPTION IS OUTSTANDING, THEN ALL SHARES AT THE TIME SUBJECT TO THE OPTION SHALL
IMMEDIATELY VEST SO THAT OPTIONEE SHALL HAVE THE RIGHT TO EXERCISE THE OPTION
FOR ANY OR ALL OF THE OPTION SHARES AS FULLY VESTED SHARES OF COMMON STOCK. 
SUCH RIGHT SHALL LAPSE, AND THIS OPTION SHALL CEASE TO BE OUTSTANDING, UPON THE
EARLIER OF (I) THE EXPIRATION OF THE TWELVE (12)-MONTH PERIOD MEASURED FROM THE
DATE OF OPTIONEE’S CESSATION OF SERVICE OR (II) THE EXPIRATION DATE.


 


(D) DURING THE LIMITED PERIOD OF POST-SERVICE EXERCISABILITY, THIS OPTION MAY
NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED OPTION
SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF OPTIONEE’S CESSATION
OF SERVICE EXCEPT AS PROVIDED IN (B) AND (C) ABOVE.  UPON THE EXPIRATION OF SUCH
LIMITED EXERCISE PERIOD OR (IF EARLIER) UPON THE EXPIRATION DATE, THIS OPTION
SHALL TERMINATE AND CEASE TO BE OUTSTANDING FOR ANY OTHERWISE EXERCISABLE OPTION
SHARES FOR WHICH THE OPTION HAS NOT BEEN EXERCISED.  HOWEVER, THIS OPTION SHALL,
IMMEDIATELY UPON OPTIONEE’S CESSATION OF SERVICE FOR ANY REASON, TERMINATE AND
CEASE TO BE OUTSTANDING WITH RESPECT TO ANY OPTION SHARES FOR WHICH THIS OPTION
IS NOT OTHERWISE AT THAT TIME EXERCISABLE FOR VESTED SHARES EXCEPT AS PROVIDED
IN (B) AND (C) ABOVE.


 


6.               SPECIAL ACCELERATION OF OPTION IN THE EVENT OF A CHANGE IN
CONTROL.


 


(A) THIS OPTION TO THE EXTENT OUTSTANDING AT THE TIME OF A CHANGE IN CONTROL
TRANSACTION BUT NOT OTHERWISE FULLY VESTED, SHALL AUTOMATICALLY VEST SO THAT
THIS OPTION SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE IN
CONTROL, BECOME EXERCISABLE FOR ALL OF THE OPTION SHARES AS FULLY-VESTED SHARES
OF COMMON STOCK AND MAY BE EXERCISED FOR ALL OR ANY PORTION OF THOSE VESTED
SHARES.  ALL OUTSTANDING REPURCHASE RIGHTS SHALL AUTOMATICALLY TERMINATE, AND
THE SHARES OF COMMON STOCK SUBJECT TO SUCH REPURCHASE RIGHTS SHALL IMMEDIATELY
VEST IN FULL IN THE EVENT OF ANY CHANGE IN CONTROL.

 

2

--------------------------------------------------------------------------------


 


(B) IMMEDIATELY FOLLOWING THE CHANGE IN CONTROL, THIS OPTION SHALL TERMINATE AND
CEASE TO BE OUTSTANDING, EXCEPT TO THE EXTENT ASSUMED BY THE SUCCESSOR
CORPORATION (OR PARENT THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT
PURSUANT TO THE TERMS OF THE CHANGE IN CONTROL TRANSACTION.


 


(C) IF THIS OPTION IS ASSUMED IN CONNECTION WITH A CHANGE IN CONTROL (OR
OTHERWISE CONTINUED IN FULL FORCE AND EFFECT), THEN THIS OPTION SHALL BE
APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE IN CONTROL, TO APPLY TO
THE NUMBER AND CLASS OF SECURITIES OR OTHER PROPERTY WHICH WOULD HAVE BEEN
ISSUABLE TO OPTIONEE IN CONSUMMATION OF SUCH CHANGE IN CONTROL HAD THE OPTION
BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL, AND APPROPRIATE
ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE, PROVIDED THE AGGREGATE
EXERCISE PRICE SHALL REMAIN THE SAME.


 


(D) THIS OPTION MAY ALSO BE SUBJECT TO ACCELERATION IN ACCORDANCE WITH THE TERMS
OF ANY SPECIAL ADDENDUM ATTACHED TO THIS AGREEMENT.


 


(E) THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT THE RIGHT OF THE CORPORATION TO
ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE ITS CAPITAL OR BUSINESS
STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL
OR ANY PART OF ITS BUSINESS OR ASSETS.


 


7.               HOSTILE TAKE-OVER


 

Upon the occurrence of a Hostile Take-Over, Optionee shall have a thirty
(30)-day period in which to surrender to the Corporation each of his or her
outstanding automatic option grants.  Optionee shall in return be entitled to a
cash distribution from the Corporation in an amount equal to the excess of (i)
the Take-Over Price of the shares of Common Stock at the time subject to each
surrendered option (whether or not Optionee is otherwise at the time vested in
those shares) over (ii) the aggregate Exercise Price payable for such shares. 
Such cash distribution shall be paid within five (5) days following the
surrender of the option to the Corporation.  No approval or consent of the Board
or the Plan Administrator shall be required in connection with such option
surrender and cash distribution.

 


8.               ADJUSTMENT IN OPTION SHARES.


 

Should any change be made to Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the total number and/or class of securities subject to this option and
(ii) the Exercise Price in order to reflect such change and thereby preclude a
dilution or enlargement of benefits hereunder.

 


9.               STOCKHOLDER RIGHTS.  THE HOLDER OF THIS OPTION SHALL NOT HAVE
ANY STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES UNTIL SUCH PERSON SHALL
HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD
OF THE PURCHASED SHARES.


 

3

--------------------------------------------------------------------------------


 


10.         MANNER OF EXERCISING OPTION.


 


(A) IN ORDER TO EXERCISE THIS OPTION WITH RESPECT TO ALL OR ANY PART OF THE
OPTION SHARES FOR WHICH THIS OPTION IS AT THE TIME EXERCISABLE, OPTIONEE (OR ANY
OTHER PERSON OR PERSONS EXERCISING THE OPTION) MUST TAKE THE FOLLOWING ACTIONS:


 

(I)                                     EXECUTE AND DELIVER TO THE CORPORATION A
NOTICE OF EXERCISE OR, IF APPLICABLE, AN EARLY EXERCISE STOCK PURCHASE AGREEMENT
FOR THE OPTION SHARES FOR WHICH THE OPTION IS EXERCISED;

 

(II)                                  PAY THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES IN ONE OR MORE OF THE FOLLOWING FORMS, SUBJECT TO APPLICABLE
LAWS:

 

(A) CASH OR CHECK MADE PAYABLE TO THE CORPORATION; OR

 

(B) SHARES OF COMMON STOCK HELD BY OPTIONEE (OR ANY OTHER PERSON OR PERSONS
EXERCISING THE OPTION) FOR THE REQUISITE PERIOD NECESSARY TO AVOID A CHARGE TO
THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED AT THEIR
FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(C) THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH OPTIONEE
(OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) SHALL CONCURRENTLY
PROVIDE IRREVOCABLE INSTRUCTIONS (I) TO A CORPORATION-DESIGNATED BROKERAGE FIRM
TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO THE
CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE,
SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED
SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND
(II) TO THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES
DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise;

 

(III)                               FURNISH TO THE CORPORATION APPROPRIATE
DOCUMENTATION THAT THE PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN
OPTIONEE) HAVE THE RIGHT TO EXERCISE THIS OPTION; AND

 

(IV)                              MAKE APPROPRIATE ARRANGEMENTS WITH THE
CORPORATION FOR THE SATISFACTION OF ALL FEDERAL, STATE AND LOCAL INCOME AND
EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO THE OPTION EXERCISE.

 


(B) AS SOON AS PRACTICAL AFTER THE EXERCISE DATE, THE CORPORATION SHALL ISSUE TO
OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THIS OPTION)
A CERTIFICATE FOR THE PURCHASED OPTION SHARES, WITH THE APPROPRIATE LEGENDS, IF
ANY, AFFIXED THERETO.

 

4

--------------------------------------------------------------------------------


 


(C) IN NO EVENT MAY THIS OPTION BE EXERCISED FOR ANY FRACTIONAL SHARES OF COMMON
STOCK.


 


11.         COMPLIANCE WITH LAWS AND REGULATIONS.


 


(A) THE EXERCISE OF THIS OPTION AND THE ISSUANCE OF THE OPTION SHARES UPON SUCH
EXERCISE SHALL BE SUBJECT TO COMPLIANCE BY THE CORPORATION AND OPTIONEE WITH ALL
APPLICABLE REQUIREMENTS OF LAW RELATING THERETO AND WITH ALL APPLICABLE
REGULATIONS OF ANY STOCK EXCHANGE (OR THE NASDAQ NATIONAL MARKET, IF APPLICABLE)
ON WHICH COMMON STOCK MAY BE LISTED FOR TRADING AT THE TIME OF SUCH EXERCISE AND
ISSUANCE.


 


(B) THE INABILITY OF THE CORPORATION TO OBTAIN APPROVAL FROM ANY REGULATORY BODY
HAVING AUTHORITY DEEMED BY THE CORPORATION TO BE NECESSARY TO THE LAWFUL
ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO THIS OPTION SHALL RELIEVE THE
CORPORATION OF ANY LIABILITY WITH RESPECT TO THE NON-ISSUANCE OR SALE OF COMMON
STOCK AS TO WHICH SUCH APPROVAL SHALL NOT HAVE BEEN OBTAINED.  THE CORPORATION,
HOWEVER, SHALL USE ITS BEST EFFORTS TO OBTAIN ALL SUCH APPROVALS.


 


12.         SUCCESSORS AND ASSIGNS.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
PARAGRAPHS 3 AND 6 ABOVE, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS
AND OPTIONEE, OPTIONEE’S ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND
LEGATEES OF OPTIONEE’S ESTATE.


 


13.         NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE
CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED
TO THE CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO
BE GIVEN OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND ADDRESSED TO OPTIONEE
AT THE ADDRESS INDICATED BELOW OPTIONEE’S SIGNATURE LINE ON THE GRANT NOTICE. 
ALL NOTICES SHALL BE DEEMED EFFECTIVE UPON PERSONAL DELIVERY OR UPON DEPOSIT IN
THE U.S. MAIL, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY TO BE
NOTIFIED.


 


14.         CONSTRUCTION.  THIS AGREEMENT AND THE OPTION EVIDENCED HEREBY ARE
MADE AND GRANTED PURSUANT TO THE PLAN AND ARE IN ALL RESPECTS LIMITED BY AND
SUBJECT TO THE TERMS OF THE PLAN.  ALL DECISIONS OF THE PLAN ADMINISTRATOR WITH
RESPECT TO ANY QUESTION OR ISSUE ARISING UNDER THE PLAN OR THIS AGREEMENT SHALL
BE CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN INTEREST IN THIS OPTION.  FOR
PURPOSES OF THIS AGREEMENT, WHENEVER THE CONTEXT REQUIRES, THE SINGULAR NUMBER
SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


15.         GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.


 


16.         EXCESS SHARES.  IF THE OPTION SHARES COVERED BY THIS AGREEMENT
EXCEED, AS OF THE GRANT DATE, THE NUMBER OF SHARES OF COMMON STOCK WHICH MAY
WITHOUT STOCKHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN THIS OPTION SHALL BE
VOID WITH RESPECT TO THOSE EXCESS SHARES, UNLESS STOCKHOLDER APPROVAL OF AN
AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UNDER THE PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN.


 

5

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                   Agreement shall mean this Stock Option
Agreement.

 

B.                                     Applicable Laws shall mean the legal
requirements relating to the administration of stock option plans, if any, under
applicable provisions of federal securities laws, state corporate and securities
laws, the Code, the rules of any applicable stock exchange or national market
system, and the rules of any foreign jurisdiction applicable to the granting of
stock options and the issuance of shares of Common Stock to residents therein.

 

C.                                     Board shall mean the Corporation’s Board
of Directors.

 

D.                                    Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

(i)                                     A merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction; or

 

(ii)                                  The sale, transfer or other disposition of
all or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation; or

 

(iii)                               The acquisition, directly or indirectly, by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation) of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders; or

 

(iv)                              A change in the composition of the Board over
a period of thirty-six (36) consecutive months or less such that a majority of
the Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

E.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

F.                                      Common Stock shall mean shares of the
Corporation’s common stock.

 

G.                                     Corporation shall mean Restoration
Hardware, Inc., a Delaware corporation.

 

1

--------------------------------------------------------------------------------


 

H.                                    Exercise Date shall mean the date on which
the option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

 

I.                                         Exercise Price shall mean the
exercise price per Option Share as specified in the Grant Notice.

 

J.                                        Expiration Date shall mean the date on
which the option expires as specified in the Grant Notice.

 

K.                                    Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If Common Stock is at the time traded on
the Nasdaq National Market, then the Fair Market Value shall be deemed equal to
the closing selling price per share of Common Stock on the date in question, as
the price is reported by the National Association of Securities Dealers on the
Nasdaq National Market.  If there is no closing selling price for Common Stock
on the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which a closing selling price is reported;
or

 

(ii)                                  If Common Stock is at the time listed on
any Stock Exchange, then the Fair Market Value shall be deemed equal to the
closing selling price per share of Common Stock on the date in question on the
Stock Exchange determined by the Plan Administrator to be the primary market for
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange.  If there is no closing selling price for Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 

L.                                      Grant Date shall mean the date of grant
of the option as specified in the Grant Notice.

 

M.                                 Grant Notice shall mean the Notice of Grant
of Stock Option accompanying the Agreement, pursuant to which Optionee has been
informed of the basic terms of the option evidenced hereby.

 

N.                                    Hostile Take-Over shall mean the
acquisition, directly or indirectly, by any person or related group of persons
(other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Corporation) of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders which the Board does not
recommend such stockholders to accept.

 

O.                                    1934 Act shall mean the Securities
Exchange Act of 1934, as amended.

 

P.                                      Non-Statutory Option shall mean an
option not intended to satisfy the requirements of Section 422 of the Code.

 

2

--------------------------------------------------------------------------------


 

Q.                                    Notice of Exercise shall mean the notice
of exercise in the form attached hereto as Exhibit I.

 

R.                                     Option Shares shall mean the number of
shares of Common Stock subject to the option as specified in the Grant Notice.

 

S.                                      Optionee shall mean the person to whom
the option is granted as specified in the Grant Notice.

 

T.                                     Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

U.                                    Permanent Disability shall mean the
inability of Optionee to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which is expected to
result in death or has lasted or can be expected to last for a continuous period
of twelve (12) months or more.

 

V.                                     Plan shall mean the Corporation’s 1998
Stock Incentive Plan Amended and Restated on October 9, 2002.

 

W.                                Plan Administrator shall mean either the Board
or a committee of the Board acting in its capacity as administrator of the Plan.

 

X.                                    Service shall mean the Optionee’s
performance of services for the Corporation in the capacity of a non-employee
member of the Board.

 

Y.                                     Stock Exchange shall mean the American
Stock Exchange or the New York Stock Exchange.

 

Z.                                     Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

AA.                         Take-Over Price shall mean the greater of (i) the
Fair Market Value per share of Common Stock on the date the option is
surrendered to the Corporation in connection with a Hostile Take-Over or (ii)
the highest reported price per share of Common Stock paid by the tender offeror
in effecting such Hostile Take-Over.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I
NOTICE OF EXERCISE

 

 

I hereby notify Restoration Hardware, Inc. (the “Corporation”) that I elect to
purchase                          shares of the Corporation’s common stock (the
“Purchased Shares”) at the option exercise price of $                        
per share (the “Exercise Price”) pursuant to that certain option (the “Option”)
granted to me on                         , 200   under the Corporation’s 1998
Stock Incentive Plan Amended and Restated on October 9, 2002.

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

 

 

                                      , 20  

 

Date

 

 

 

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

 

 

Print name in exact manner

 

it is to appear on the

 

stock certificate:

 

 

 

Address to which certificate

 

is to be sent, if different

 

from address above:

 

 

 

 

 

Social Security Number:

 

 

 

Employee Number:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RESTORATION HARDWARE, INC.

NON-STATUTORY STOCK OPTION

EARLY EXERCISE STOCK PURCHASE AGREEMENT

 

 

AGREEMENT made as of this     day of             200 , by and among Restoration
Hardware, Inc., a Delaware corporation (the “Corporation”), and
                       , the holder of a stock option (the “Optionee”) granted
by the Corporation.

 

All capitalized terms in this Agreement shall have the meanings assigned to them
in this Agreement or in the attached Appendix.

 

A.                                   EXERCISE OF OPTION

 

1.                                       Exercise.  Optionee hereby purchases
                       shares of Common Stock (the “Purchased Shares”) pursuant
to that certain option granted Optionee on                   , 200  to purchase
up to                     shares of Common Stock at the exercise price of $     
per share (the “Exercise Price”).

 

2.                                       Payment.  Concurrently with the
delivery of this Agreement to the Corporation, Optionee shall pay the Exercise
Price for the Purchased Shares as permitted in the Option Agreement (subject to
Applicable Laws) and execute and deliver the Assignment Separate from
Certificate set forth in Exhibit I hereto.

 

3.                                       Stockholder Rights.  Optionee (or any
successor in interest) shall have all the rights of a stockholder (including
voting, dividend and liquidation rights) with respect to the Purchased Shares.

 

B.                                     TRANSFER RESTRICTIONS

 

1.                                       Restriction on Transfer.  Except for
any Permitted Transfer, Optionee shall not transfer, assign, encumber or
otherwise dispose of any of the Purchased Shares which are subject to the
Repurchase Right.

 

2.                                       Transferee Obligations.  Each person
(other than the Corporation) to whom the Purchased Shares are transferred by
means of a Permitted Transfer must, as a condition precedent to the validity of
such transfer, acknowledge in writing to the Corporation that such person is
bound by the provisions of this Agreement and that the transferred shares are
subject to the Repurchase Right to the same extent such shares would be so
subject if retained by Optionee.

 

3.                                       Restrictive Legends.  The stock
certificates for the Purchased Shares shall be endorsed with the following
restrictive legend:

 

1

--------------------------------------------------------------------------------


 

“The shares represented by this certificate are subject to certain repurchase
rights granted to the Corporation and accordingly may not be sold, assigned,
transferred, encumbered or in any manner disposed of except in conformity with
the terms of the written agreement dated                , 200   between the
Corporation and the registered holder of the shares (or the predecessor in
interest to the shares).  A copy of such agreement is maintained at the
Corporation’s principal corporate offices.”

 

C.                                     REPURCHASE RIGHT

 

1.                                       Grant.  The Corporation is hereby
granted the right (the “Repurchase Right”), exercisable at any time during the
sixty (60)-day period following the date Optionee ceases for any reason to
remain in Service or (if later) during the sixty (60)-day period following the
execution date of this Agreement, to repurchase at the Exercise Price all or (at
the discretion of the Corporation and with the consent of Optionee) any portion
of the Purchased Shares in which Optionee is not, at the time of his or her
cessation of Service, vested in accordance with the Vesting Schedule (such
shares to be hereinafter referred to as the “Unvested Shares”).

 

2.                                       Exercise of the Repurchase Right.  The
Repurchase Right shall be exercisable by written notice delivered to each Owner
of the Unvested Shares prior to the expiration of the sixty (60)-day exercise
period.  The notice shall indicate the number of Unvested Shares to be
repurchased and the date on which the repurchase is to be effected, such date to
be not more than thirty (30) days after the date of such notice.  The
certificates representing the Unvested Shares to be repurchased shall be
delivered to the Corporation prior to the close of business on the date
specified for the repurchase.  Concurrently with the receipt of such stock
certificates, the Corporation shall pay to Owner, in cash or cash equivalents,
an amount equal to the Exercise Price previously paid for the Unvested Shares
which are to be repurchased from Owner.

 

3.                                       Termination of the Repurchase Right. 
The Repurchase Right shall terminate with respect to any Unvested Shares for
which it is not timely exercised under Paragraph C.2.  In addition, the
Repurchase Right shall terminate and cease to be exercisable with respect to any
and all of the Purchased Shares in which Optionee vests in accordance with the
Vesting Schedule.

 

4.                                       Recapitalization.  Any new, substituted
or additional securities or other property (including cash paid other than as a
regular cash dividend) which is by reason of any Recapitalization distributed
with respect to the Purchased Shares shall be immediately subject to the
Repurchase Right, but only to the extent the Purchased Shares are at the time
covered by such right.  Appropriate adjustments to reflect such distribution
shall be made to the number and/or class of the Purchased Shares subject to this
Agreement and to the price per share to be paid upon the exercise of the
Repurchase Right in order to reflect the effect of any such Recapitalization
upon the Corporation’s capital structure; provided, however, that the aggregate
purchase price shall remain the same.

 

2

--------------------------------------------------------------------------------


 

5.                                       Special Termination of Repurchase
Right.  The Repurchase Right shall automatically terminate in its entirety, and
all of the Purchased Shares shall vest in full, immediately prior to the
consummation of a Change in Control.

 

D.                                    SPECIAL TAX ELECTION

 

The acquisition of the Purchased Shares may result in adverse tax consequences
which may be avoided or mitigated by filing an election under Code
Section 83(b).  Such election must be filed within thirty (30) days after the
date of this Agreement.  A description of the tax consequences applicable to the
acquisition of the Purchased Shares and the form for making the Code
Section 83(b) election are set forth in Exhibit II hereto.  OPTIONEE SHOULD
CONSULT WITH HIS OR HER TAX ADVISOR TO DETERMINE THE TAX CONSEQUENCES OF
ACQUIRING THE PURCHASED SHARES AND THE ADVANTAGES AND DISADVANTAGES OF FILING
THE CODE SECTION 83(b) ELECTION.  OPTIONEE ACKNOWLEDGES THAT IT IS OPTIONEE’S
SOLE RESPONSIBILITY, AND NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER
CODE SECTION 83(b), EVEN IF OPTIONEE REQUESTS THE CORPORATION OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.

 

E.                                      GENERAL PROVISIONS

 

1.                                       Assignment.  The Corporation may assign
the Repurchase Right to any person or entity selected by the Board, including
(without limitation) one or more shareholders of the Corporation.

 

2.                                       No Waiver.  The failure of the
Corporation in any instance to exercise the Repurchase Right shall not
constitute a waiver of any other repurchase rights that may subsequently arise
under the provisions of this Agreement or any other agreement between the
Corporation and Optionee.  No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

 

3.                                       Cancellation of Shares.  If the
Corporation shall make available, at the time and place and in the amount and
form provided in this Agreement, the consideration for the Purchased Shares to
be repurchased in accordance with the provisions of this Agreement, then from
and after such time, the person from whom such shares are to be repurchased
shall no longer have any rights as a holder of such shares (other than the right
to receive payment of such consideration in accordance with this Agreement). 
Such shares shall be deemed purchased in accordance with the applicable
provisions hereof, and the Corporation shall be deemed the owner and holder of
such shares, whether or not the certificates therefor have been delivered as
required by this Agreement.

 

4.                                       Optionee Undertaking.  Optionee hereby
agrees to take whatever additional action and execute whatever additional
documents the Corporation may deem necessary or advisable in order to carry out
or effect one or more of the obligations or restrictions

 

3

--------------------------------------------------------------------------------


 

imposed on either Optionee or the Purchased Shares pursuant to the provisions of
this Agreement.

 

5.                                       Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.

 

6.                                 Successors; Binding Agreement.  This
Agreement shall be binding upon and shall inure to the benefit of the
Corporation and its Successors and Assigns, and the Corporation shall require
any Successors and Assigns to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no such succession or assignment had taken place.

 

7.                                       Notice.  Any notice required to be
given or delivered to the Corporation under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal corporate offices. 
Any notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated below Optionee’s signature line
on this Agreement.  All notices shall be deemed effective upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

 

8.                                             Governing Law.  The
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of California without resort to that State’s
conflict-of-laws rules.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

RESTORATION HARDWARE, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

OPTIONEE

 

 

 

Address:

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

APPENDIX

 

 

The following definitions shall be in effect under the Agreement:

 

A.                                   Agreement shall mean this Early Exercise
Stock Purchase Agreement.

 

B.                                     Applicable Laws shall mean the legal
requirements relating to the administration of stock option plans, if any, under
applicable provisions of federal securities laws, state corporate and securities
laws, the Code, the rules of any applicable stock exchange or national market
system, and the rules of any foreign jurisdiction applicable to the granting of
stock options and the issuance of shares of Common Stock to residents therein.

 

C.                                     Board shall mean the Corporation’s Board
of Directors.

 

D.                                    Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

(i)                                     A merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction; or

 

(ii)                                  The sale, transfer or other disposition of
all or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation; or

 

(iii)                               The acquisition, directly or indirectly, by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation) of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders; or

 

(iv)                              A change in the composition of the Board over
a period of thirty-six (36) consecutive months or less such that a majority of
the Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

E.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

F.                                      Common Stock shall mean the
Corporation’s common stock.

 

1

--------------------------------------------------------------------------------


 

G.                                     Corporation shall mean Restoration
Hardware, Inc., a Delaware corporation.

 

H.                                    Exercise Price shall have the meaning
assigned to such term in Paragraph A.1.

 

I.                                         Option Agreement shall mean all
agreements and other documents evidencing the option granted Optionee to which
the Agreement relates.

 

J.                                        Optionee shall have the meaning
assigned to such term in the first paragraph of this Agreement.

 

K.                                    Owner shall mean Optionee and all
subsequent holders of the Purchased Shares who derive their chain of ownership
through a Permitted Transfer from Optionee.

 

L.                                      Permitted Transfer shall mean (i) a
gratuitous transfer of the Purchased Shares, provided and only if Optionee
obtains the Corporation’s prior written consent to such transfer or (ii) a
transfer of title to the Purchased Shares effected pursuant to Optionee’s will
or the laws of intestate succession following Optionee’s death.

 

M.                                 Purchased Shares shall have the meaning
assigned to such term in Paragraph A.1.

 

N.                                    Recapitalization shall mean any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the Corporation’s outstanding Common Stock as a
class without the Corporation’s receipt of consideration.

 

O.                                    Repurchase Right shall mean the right
granted to the Corporation in accordance with Article C.

 

P.                                      Service shall mean the Optionee’s
performance of services for the Corporation in the capacity of a non-employee
member of the Board.

 

Q.                                    Successors and Assigns shall mean a
corporation or other entity acquiring all or substantially all the assets and
business of the Corporation (including this Agreement), whether by operation of
law or otherwise.

 

R.                                     Vesting Schedule shall mean the vesting
schedule specified in the Notice of Grant of Stock Option pursuant to which
Optionee has been informed of the basic terms of the option evidenced by the
Option Agreement.

 

S.                                      Unvested Shares shall have the meaning
assigned to such term in Paragraph C.1.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                         hereby sell(s), assign(s) and
transfer(s) unto                                ,                      
(        ) shares of the Common Stock of the Restoration Hardware, Inc. (the
“Corporation”) standing in his or her name on the books of the Corporation
represented by Certificate No.                      herewith and do(es) hereby
irrevocably constitute and appoint                                 attorney to
transfer the said stock on the books of the Corporation with full power of
substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

Signature

 

 

 

Instruction:  Please do not fill in any blanks other than the signature line. 
Please sign exactly as you would like your name to appear on the issued stock
certificate.  The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Optionee.

 

--------------------------------------------------------------------------------


 

EXHIBIT II

 

FEDERAL INCOME TAX CONSEQUENCES AND

SECTION 83(b) TAX ELECTION

 

I.                                         Federal Income Tax Consequences and
Section 83(b) Election For Exercise of Non-Statutory Option.  If the Purchased
Shares are acquired pursuant to the exercise of an option not intended to
satisfy the requirements of Section 422 of the Code, then under Code Section 83,
the excess of the Fair Market Value of the Purchased Shares on the date any
forfeiture restrictions applicable to such shares lapse over the Exercise Price
paid for such shares will be reportable as ordinary income on the lapse date. 
For this purpose, the term “forfeiture restrictions” includes the right of the
Corporation to repurchase the Purchased Shares pursuant to the Repurchase
Right.  However, Optionee may elect under Code Section 83(b) to be taxed at the
time the Purchased Shares are acquired, rather than when and as such Purchased
Shares cease to be subject to such forfeiture restrictions.  Such election must
be filed with the Internal Revenue Service within thirty (30) days after the
date of the Agreement.  Even if the Fair Market Value of the Purchased Shares on
the date of the Agreement equals the Exercise Price paid (and thus no tax is
payable), the election must be made to avoid adverse tax consequences in the
future.  The form for making this election is attached as part of this exhibit. 
FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY (30)-DAY PERIOD WILL
RESULT IN THE RECOGNITION OF ORDINARY INCOME BY OPTIONEE AS THE FORFEITURE
RESTRICTIONS LAPSE.

 

For purposes of the above statement, “Fair Market Value” per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If Common Stock is at the time traded on
the Nasdaq National Market, then the Fair Market Value shall be deemed equal to
the closing selling price per share of Common Stock on the date in question, as
the price is reported by the National Association of Securities Dealers on the
Nasdaq National Market.  If there is no closing selling price for Common Stock
on the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which a closing selling price is reported;
or

 

(ii)                                  If Common Stock is at the time listed on
any Stock Exchange, then the Fair Market Value shall be deemed equal to the
closing selling price per share of Common Stock on the date in question on the
Stock Exchange determined by the Plan Administrator to be the primary market for
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange.  If there is no closing selling price for Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 

1

--------------------------------------------------------------------------------


 

“Plan Administrator” shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Corporation’s 1998 Stock
Incentive Plan Amended and Restated on October 9, 2002.

 

“Stock Exchange” shall mean the American Stock Exchange or the New York Stock
Exchange.

 

All other capitalized terms set forth above shall have the meanings assigned to
them in the Agreement or in the Appendix thereto.

 

2

--------------------------------------------------------------------------------


 

SECTION 83(b) ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)                                  The taxpayer who performed the services is:

 

Name:

Address:

Taxpayer Ident. No.:

 

(2)                                  The property with respect to which the
election is being made is              shares of the common stock of Restoration
Hardware, Inc.

 

(3)                                  The property was issued on              ,
200  .

 

(4)                                  The taxable year in which the election is
being made is the calendar year 200  .

 

(5)                                  The property is subject to a repurchase
right pursuant to which Restoration Hardware, Inc. has the right to acquire the
property at the original purchase price if for any reason the taxpayer’s
services as a member of the board of directors of Restoration Hardware, Inc. is
terminated.  The repurchase right of Restoration Hardware, Inc. will lapse in a
series of annual installments over a three (3) year period.

 

(6)                                  The fair market value at the time of
transfer (determined without regard to any restriction other than a restriction
which by its terms will never lapse) is $              per share.

 

(7)                                  The amount paid for such property is
$            per share.

 

(8)                                  A copy of this statement was furnished to
Restoration Hardware, Inc. for whom the taxpayer rendered the services
underlying the transfer of property.

 

(9)                                  This statement is executed on
                       , 200  .

 

 

Spouse (if any)

Taxpayer

 

This election must be filed with the Internal Revenue Service Center with which
the taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Early Exercise Stock Purchase
Agreement.  This filing should be made by registered or certified mail, return
receipt requested.  The taxpayer must retain two (2) copies of the completed
form for filing with his or her federal and state tax returns for the current
tax year and an additional copy for his or her records.

 

3

--------------------------------------------------------------------------------